732 N.W.2d 543 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Queshon Quamon BARKUS, Defendant-Appellant.
Docket No. 133309. COA No. 274765.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the January 10, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the Oakland Circuit Court erred in scoring Sentencing Guidelines Offense Variable 13, MCL 777.43, at 25 points. See People v. Francisco, 474 Mich. 82, 86, 711 N.W.2d 44 (2006). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.